— In a proceeding to validate a petition designating Guillermo E. Philpotts as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of New York State Senator from the 21st Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated July 29,1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The Supreme Court, Kings County, dismissed the instant proceeding on the grounds that the petitioner failed to properly serve the named respondents and did not name and serve all of the objectors who filed specifications of objections with the Board of Elections. The court’s findings as to the service of the petition are supported by the record. Moreover, as the petitioner failed to name and serve all of those who filed objections to the designating petition, the instant proceeding was jurisdictionally defective (see, Matter of Gadsen v Board of Elections, 57 NY2d 751; Matter of Wein v Molinari, 51 NY2d 717; Matter of Cappellazzi v Toto, 41 NY2d 1050; Matter of Crafts v McNab, 96 AD2d 915, lv denied 60 NY2d 552; Matter of Macri v D'Apice, 122 AD2d 905; Matter of Malave-Dilan v Pair, 122 AD2d 906). Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.